328 S.W.3d 233 (2010)
Carol A. MANN, Respondent,
v.
NFI MANAGEMENT CO., INC., Appellant.
No. WD 71780.
Missouri Court of Appeals, Western District.
September 7, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 2, 2010.
Application for Transfer Denied January 25, 2011.
Timothy P. Price, for Appellant.
Chris Banks, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Appellant, NFI Management Company, Inc. (NFI), appeals from the denial of its motion to set aside a default judgment entered by the Circuit Court of Clay County in favor of Respondent, Carol Mann, in her personal injury action against NFI. Finding a lack of a meritorious defense, we hold that the trial court did not abuse its discretion in denying NFI's motion to set aside the default judgment.
Judgment affirmed. Rule 84.16(b).